Exhibit 10.1


FIFTH AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
HINES GLOBAL REIT II PROPERTIES LP
A DELAWARE LIMITED PARTNERSHIP
dated March 6, 2018
 







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1 DEFINED TERMS
2
 
 
ARTICLE 2 PARTNERSHIP FORMATION AND IDENTIFICATION
15
2.1


 
Formation
15
2.2


 
Name, Office and Registered Agent
15
2.3


 
Partners
15
2.4


 
Term and Dissolution
15
2.5


 
Filing of Certificate and Perfection of Limited Partnership
16
2.6


 
Certificates Describing Partnership Units and Special OP Units
16
 
 
 
 
ARTICLE 3 BUSINESS OF THE PARTNERSHIP
16
 
 
 
 
ARTICLE 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS
17
4.1


 
Capital Contributions
17
4.2


 
Additional Capital Contributions and Issuances of Additional Partnership
Interests
17
4.3


 
Additional Funding
20
4.4


 
Capital Accounts
20
4.5


 
Percentage Interests
21
4.6


 
No Interest On Contributions
21
4.7


 
Return Of Capital Contributions
21
4.8


 
No Third Party Beneficiary
21
 
 
 
 
ARTICLE 5 PROFITS AND OSSES; DISTRIBUTIONS
22
5.1


 
Allocation of Profit and Loss
22
5.2


 
Distribution of Cash
25
5.3


 
REIT Distribution Requirements
27
5.4


 
No Right to Distributions in Kind
27
5.5


 
Limitations on Return of Capital Contributions
27
5.6


 
Asset Acquisition Distributions
27
5.7


 
Distributions Upon Liquidation
27
5.8


 
Substantial Economic Effect
28
 
 
 
 
ARTICLE 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
28
6.1


 
Management of the Partnership
28
6.2


 
Delegation of Authority
31
6.3


 
Indemnification and Exculpation of Indemnitees
31
6.4


 
Liability of the General Partner
32
6.5


 
Reimbursement of General Partner
34
6.6


 
Outside Activities
34




--------------------------------------------------------------------------------



6.7


 
Employment or Retention of Affiliates
34
6.8


 
General Partner Participation
35
6.9


 
Title to Partnership Assets
35
6.10


 
Redemption and Exchanges of REIT Shares
35
6.11


 
No Duplication of Fees or Expense
36
 
 
 
 
ARTICLE 7 CHANGES IN GENERAL PARTNER
36
7.1


 
Transfer of the General Partner’s Partnership Interest
36
7.2


 
Admission of a Substitute or Additional General Partner
38
7.3


 
Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
38
7.4


 
Removal of a General Partner
39
 
 
 
 
ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
40
8.1


 
Management of the Partnership
40
8.2


 
Power of Attorney
40
8.3


 
Limitation on Liability of Limited Partners
40
8.4


 
Ownership by Limited Partner of Corporate General Partner or Affiliate
40
8.5


 
Redemption Right
41
 
 
 
 
ARTICLE 9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
43
9.1


 
Purchase for Investment
43
9.2


 
Restrictions on Transfer of Limited Partnership Interests
44
9.3


 
Admission of Substitute Limited Partner
45
9.4


 
Rights of Assignees of Partnership Interests
46
9.5


 
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
46
9.6


 
Joint Ownership of Interests
47
 
 
 
 
ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
47
10.1


 
Books and Records
47
10.2


 
Custody of Partnership Funds; Bank Accounts
47
10.3


 
Fiscal and Taxable Year
48
10.4


 
Annual Tax Information and Report
48
10.5


 
Tax Matters Partner; Tax Elections; Special Basis Adjustments
48
10.6


 
Reports to Limited Partners
48
10.7


 
Safe Harbor Election
49
 
 
 
 
ARTICLE 11 AMENDMENT OF AGREEMENT; MERGER
49
 
 
 
 
ARTICLE 12 GENERAL PROVISIONS
50
12.1


 
Notices
50
12.2


 
Survival of Rights
50
12.3


 
Additional Documents
50




--------------------------------------------------------------------------------



12.4


 
Severability
50
12.5


 
Entire Agreement
50
12.6


 
Pronouns and Plurals
50
12.7


 
Headings
50
12.8


 
Counterparts
50
12.9


 
Governing Law
50




EXHIBITS
EXHIBIT A — Partners, Capital Contributions and Percentage Interests
EXHIBIT B — Notice of Exercise of Redemption Right





--------------------------------------------------------------------------------




FIFTH AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT

OF

HINES GLOBAL REIT II PROPERTIES LP
This Fifth Amended and Restated Limited Partnership Agreement (this “Agreement”)
is entered into this 6th day of March 2018 and effective as of the 6th day of
December, 2017 (the “Effective Date”), between Hines Global Income Trust, Inc.,
as the General Partner, Hines Global REIT II Associates Limited Partnership, as
the Original Limited Partner, Hines Global REIT II Advisors LP (the “Advisor”),
as a Limited Partner and the Limited Partners set forth on Exhibit A attached
hereto. Capitalized terms used herein but not otherwise defined shall have the
meanings given them in Article 1.
AGREEMENT
WHEREAS, the General Partner and the Original Limited Partner entered into a
Limited Partnership Agreement on August 15, 2014 (the “Original Agreement”);
WHEREAS, the Original Agreement was amended and restated as provided in the
Amended and Restated Limited Partnership Agreement, dated December 12, 2014 (the
“First Restated Agreement”), as amended by Amendment No. 1, dated March 23,
2015;
WHEREAS, the First Restated Agreement was amended and restated as provided in
the Second Amended and Restated Limited Partnership Agreement, dated August 12,
2015 (the “Second Restated Agreement”);
WHEREAS, the Second Restated Agreement was amended and restated as provided in
the Third Amended and Restated Limited Partnership Agreement, dated April 28,
2017 (the “Third Restated Agreement”);
WHEREAS, the Third Restated Agreement was amended and restated as provided in
the Fourth Amended and Restated Limited Partnership Agreement, dated December 6,
2017 (the “Fourth Restated Agreement”);
WHEREAS, the General Partner intends to qualify as a real estate investment
trust under the Internal Revenue Code of 1986, as amended;
WHEREAS, Hines Global REIT II Properties LP (the “Partnership”), was formed on
July 31, 2013 as a limited partnership under the laws of the State of Delaware,
pursuant to a Certificate of Limited Partnership filed with the Office of the
Secretary of State of the State of Delaware on July 31, 2013;
WHEREAS, the General Partner desires to conduct its current and future business
primarily through the Partnership;


1

--------------------------------------------------------------------------------



WHEREAS, in furtherance of the foregoing, the General Partner has contributed
and desires to continue to contribute certain assets to the Partnership from
time to time;
WHEREAS, in exchange for the General Partner’s contribution of assets, the
Partnership has issued and will continue to issue Partnership Units to the
General Partner in accordance with the terms of this Agreement;
WHEREAS, the Original Limited Partner has contributed and it and future Limited
Partners may contribute certain of their property to the Partnership in exchange
for Partnership Units or Special OP Units in accordance with the terms of this
Agreement;
WHEREAS, the Original Limited Partner is the current holder of the Special OP
Units;
WHEREAS, the parties hereto intend and have intended since the Effective Date,
that the Advisor be the holder of the Special OP Units;
WHEREAS, the parties hereto desire to reflect that, effective as of the
Effective Date, the Advisor is the holder of the Special OP Units, by amending
and restating the Fourth Restated Agreement and entering into this Agreement;
WHEREAS, in furtherance of the Partnership’s business, the Partnership has
acquired and desires to continue to acquire Properties and other assets from
time to time by means of the contribution of such Properties or other assets to
the Partnership by the owners thereof in exchange for Partnership Units; and
WHEREAS, the parties hereto wish to establish herein their respective rights and
obligations in connection with all of the foregoing and certain other matters.
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that
this Fifth Amended and Restated Limited Partnership Agreement is hereby entered
into and adopted in its entirety as follows:



ARTICLE 1

DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“ADDITIONAL FUNDS” has the meaning set forth in Section 4.3 hereof.
“ADDITIONAL SECURITIES” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 8.5 hereof) or
rights, options,


2

--------------------------------------------------------------------------------



warrants or convertible or exchangeable securities containing the right to
subscribe for or purchase REIT Shares, as set forth in Section 4.2(a)(ii).
“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, (iii) costs and
expenses relating to the formation and continuity of existence and operation of
the General Partner and any Subsidiaries thereof (which Subsidiaries shall, for
purposes hereof, be included within the definition of General Partner),
including taxes, fees and assessments associated therewith, (iv) costs and
expenses relating to any Offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such Offering, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (v) costs and expenses associated with any repurchase of any
securities by the General Partner, (vi) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
the General Partner under federal, state or local laws or regulations, including
filings with the Commission, (vii) costs and expenses associated with compliance
by the General Partner with laws, rules and regulations promulgated by any
regulatory body, including the Commission and any securities exchange,
(viii) costs and expenses associated with any 401(k) plan, incentive plan, bonus
plan or other plan providing for compensation for the employees of the General
Partner, (ix) costs and expenses incurred by the General Partner relating to any
issuing or redemption of Partnership Interests and (x) all other operating or
administrative costs of the General Partner incurred in the ordinary course of
its business on behalf of or in connection with the Partnership; provided,
however, that Administrative Expenses shall not include any administrative costs
and expenses incurred by the General Partner that are attributable to Properties
or partnership interests in a Subsidiary Partnership that are owned by the
General Partner directly.
“ADVISOR” has the meaning set forth in the preamble.
“ADVISORY AGREEMENT” means the agreement between the General Partner, the
Partnership and the Advisor pursuant to which the Advisor will direct or perform
the day-to-day business affairs of the General Partner.
“AFFILIATE” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
or more of the outstanding voting securities of such other Person; (ii) any
Person ten percent or more of whose outstanding voting securities are directly
or indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.


3

--------------------------------------------------------------------------------



“AGREED VALUE” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of any non-cash Capital
Contributions as of the date of contribution are set forth on Exhibit A.
“AGREEMENT” has the meaning set forth in the preamble.
“APPLICABLE PERCENTAGE” has the meaning set forth in Section 8.5(b) hereof.
“ASSET” means any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the General Partner, directly or indirectly through one or more of its
Affiliates.
“ASSET ACQUISITION CONTRIBUTION” has the meaning set forth in Section 4.2(a)(ii)
hereof.
“ASSET ACQUISITION DISTRIBUTION” has the meaning set forth in Section 5.6
hereof.
“ASSET ACQUISITION REDEMPTION” has the meaning set forth in Section 8.5 hereof.
“BUSINESS DAY” means any day on which the New York Stock Exchange is open for
trading.
“CAPITAL ACCOUNT” has the meaning set forth in Section 4.4 hereof.
“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner. Any reference to
a Capital Contribution shall not include any amounts contributed to the
Partnership which are generated from the operation or sale of a General Partner
Property acquired in whole or in part with the proceeds from an Asset
Acquisition Distribution, an Asset Acquisition Redemption or an Asset
Acquisition Contribution.
“CARRYING VALUE” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations
Section 1.704-1(b)(2)(iv)(f), as provided for in Section 4.4. In the case of any
asset of the Partnership that has a Carrying Value that differs


4

--------------------------------------------------------------------------------



from its adjusted tax basis, the Carrying Value shall be adjusted by the amount
of depreciation, depletion and amortization calculated for purposes of the
allocations of net profit and net loss pursuant to Article 5 hereof rather than
the amount of depreciation, depletion and amortization determined for federal
income tax purposes.
“CASH AMOUNT” means an amount of cash per Partnership Unit equal to the
applicable Redemption Price determined by the General Partner.
“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
“CHARTER” means the Amended and Restated Articles of Incorporation of the
General Partner filed with the Maryland State Department of Assessments and
Taxation, as amended, restated or supplemented from time to time.
“CLASS” means a class of REIT Shares or Partnership Units, as the context may
require.
“CLASS AX REIT SHARES” means the REIT Shares classified as Class AX common stock
in the Charter.
“CLASS AX UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class AX Unit as provided in this Agreement.
“CLASS D CONVERSION RATE” means the fraction, the numerator of which is the NAV
Per Unit for each Class D Unit and the denominator of which is the NAV Per Unit
for each Class I Unit.
“CLASS D REIT SHARES” means the REIT Shares classified as Class D common stock
in the Charter.
“CLASS D UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class D Unit as provided in this Agreement.
“CLASS I REIT SHARES” means the REIT Shares classified as Class I common stock
in the Charter.
“CLASS I UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class I Unit as provided in this Agreement.


5

--------------------------------------------------------------------------------



“CLASS IX CONVERSION RATE” means the fraction, the numerator of which is the NAV
Per Unit for each Class IX Unit and the denominator of which is the NAV Per Unit
for each Class JX Unit.
“CLASS IX REIT SHARES” means the REIT Shares classified as Class IX common stock
in the Charter.
“CLASS IX UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class IX Unit as provided in this Agreement.
“CLASS JX REIT SHARES” means the REIT Shares classified as Class JX common stock
in the Charter.
“CLASS JX UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class JX Unit as provided in this Agreement.
“CLASS S CONVERSION RATE” means the fraction, the numerator of which is the NAV
Per Unit for each Class S Unit and the denominator of which is the NAV Per Unit
for each Class I Unit.
“CLASS S REIT SHARES” means the REIT Shares classified as Class S common stock
in the Charter.
“CLASS S UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class S Unit as provided in this Agreement.
“CLASS T CONVERSION RATE” means the fraction, the numerator of which is the NAV
Per Unit for each Class T Unit and the denominator of which is the NAV Per Unit
for each Class I Unit.
“CLASS T REIT SHARES” means the REIT Shares classified as Class T common stock
in the Charter.
“CLASS T UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class T Unit as provided in this Agreement.
“CLASS TX CONVERSION RATE” means the fraction, the numerator of which is the NAV
Per Unit for each Class TX Unit and the denominator of which is the NAV Per Unit
for each Class AX Unit.
“CLASS TX REIT SHARES” means the REIT Shares classified as Class TX common stock
in the Charter.
“CLASS TX UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class TX Unit as provided in this Agreement.


6

--------------------------------------------------------------------------------



“CODE” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any particular provision of the Code
shall mean that provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
“COMMISSION” means the U.S. Securities and Exchange Commission.
“CONVERSION FACTOR” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.
“DEFAULTING LIMITED PARTNER” has the meaning set forth in Section 5.2(d) hereof.
“DIRECTOR” has the meaning set forth in the Charter.
“DISTRIBUTION AND STOCKHOLDER SERVICING FEE” shall have the meaning set forth in
the Prospectus.
“EFFECTIVE DATE” has the meaning set forth in the preamble.
“EVENT OF BANKRUPTCY” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets;


7

--------------------------------------------------------------------------------



commencement of any proceedings relating to such Person as a debtor under any
other reorganization, arrangement, insolvency, adjustment of debt or liquidation
law of any jurisdiction, whether now in existence or hereinafter in effect,
either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“EXCEPTED HOLDER LIMIT” has the meaning set forth in the Charter.
“EXCHANGED REIT SHARES” has the meaning set forth in Section 6.10(b) hereof.
“GENERAL PARTNER” means Hines Global Income Trust, Inc. (f/k/a Hines Global REIT
II, Inc.), a Maryland corporation, and any Person who becomes a substitute or
additional General Partner as provided herein, and any of their successors as
General Partner.
“GENERAL PARTNER LOAN” has the meaning set forth in Section 5.2(d) hereof.
“GENERAL PARTNER PROPERTY” has the meaning set forth in Section 4.2(a)(i)
hereof.
“GENERAL PARTNER PROPERTY AMOUNTS” has the meaning set forth in Section
4.2(a)(ii) hereof.
“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner that is a general partnership interest.
“HURDLE AMOUNT” means, for any period during a calendar year, that amount that
results in a 5% annualized internal rate of return on the NAV of the Partnership
Units outstanding at the beginning of the then-current calendar year and all
Partnership Units issued since the beginning of the then-current calendar year,
taking into account the timing and amount of all distributions accrued or paid
(without duplication) on all such Partnership Units and all issuances of
Partnership Units over the period. The ending NAV of the Partnership Units used
in calculating the internal rate of return will be calculated before giving
effect to any allocation or accrual to the Performance Allocation and any
applicable distribution and stockholder servicing fee expenses, provided that
the calculation of the Hurdle Amount for any period will exclude any Partnership
Units repurchased during such period, which Partnership Units will be subject to
the Performance Allocation upon such repurchase as described in Section 5.2(b)
hereof.
“INDEMNITEE” means the General Partner, the Advisor or any of its Affiliates or
any employee, director or Affiliate of the General Partner or the Partnership.
“INDEPENDENT DIRECTORS” has the meaning set forth in the Charter.
“LIMITED PARTNER” means any Person named as a Limited Partner
on Exhibit A attached hereto (including without limitation the Special OP
Unitholder), and any Person who becomes a Substitute Limited Partner, in such
Person’s capacity as a Limited Partner in the Partnership.


8

--------------------------------------------------------------------------------



“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“LIQUIDITY EVENT” shall include, but shall not be limited to, (i) a Listing,
(ii) a sale, merger or other transaction in which the holders of REIT Shares
either receive, or have the option to receive, cash, securities redeemable for
cash, and/or securities of a publicly traded company, and (iii) the sale of all
or substantially all of the Assets where holders of REIT Shares either receive,
or have the option to receive, cash or other consideration.
“LISTING” means the listing of the REIT Shares on a national securities
exchange. Upon such Listing, the REIT Shares shall be deemed “Listed.”
“LOSS CARRYFORWARD AMOUNT” shall initially equal zero and shall cumulatively
increase by the absolute value of any negative annual Total Return and decrease
by any positive annual Total Return, provided that the Loss Carryforward Amount
shall at no time be less than zero and provided further that the calculation of
the Loss Carryforward Amount will exclude the Total Return related to any
Partnership Units repurchased during such year, which Partnership Units will be
subject to the Performance Allocation upon such repurchase as described in
Section 5.2(b).
“MORTGAGE” means, in connection with mortgage financing provided, invested in,
participated in or purchased, all of the notes, deeds of trust, security
interests or other evidences of indebtedness or obligations, which are secured
or collateralized by Real Property owned by the borrowers under such notes,
deeds of trust, security interests or other evidences of indebtedness or
obligations.
“NAV” means net asset value, calculated pursuant to the Valuation Policy.
“NAV PER UNIT” means, for each Class of Partnership Unit, the NAV per unit of
such Class of Partnership Unit, determined as of the last business day of each
month as described in the Prospectus.
“NOTICE OF REDEMPTION” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.
“OFFER” has the meaning set forth in Section 7.1(c)(ii) hereof.
“OFFERING” means the offer and sale of REIT Shares to the public.
“OP UNITHOLDERS” means all holders of Partnership Interests other than the
Special OP Unitholder in its capacity as holder of the Special OP Units.
“ORIGINAL LIMITED PARTNER” means the Limited Partner designated as “Original
Limited Partner” on Exhibit A hereto.


9

--------------------------------------------------------------------------------



“OWNERSHIP LIMIT” has the meaning set forth in the Charter.
“PARTNER” means any General Partner or Limited Partner.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“PARTNERSHIP” has the meaning set forth in the recitals.
“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“PARTNERSHIP LOAN” has the meaning set forth in Section 5.2(d) hereof.
“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).
“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.
“PARTNERSHIP UNIT” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class AX Units, Class D
Units, Class I Units, Class IX Units, Class JX Units, Class S Units, Class T
Units and Class TX Units but excluding the Partnership Interests represented by
Special OP Units. The allocation of Partnership Units of each Class among the
Partners shall be as set forth on Exhibit A, as such Exhibit may be amended from
time to time.
“PARTNERSHIP REPRESENTATIVE” has the meaning set forth in Section 10.5(a)
hereof.
“PERCENTAGE INTEREST” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.
“PERFORMANCE ALLOCATION” has the meaning set forth in Section 5.2(c) hereof.


10

--------------------------------------------------------------------------------



“PERSON” means an individual, corporation, partnership, limited liability
company, estate, trust (including a trust qualified under Sections 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity and also includes a group as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended from time to time, and a group to which an Excepted Holder Limit
applies.
“PROPERTY” means, as the context requires, all or a portion of each Real
Property acquired by the General Partner, directly or indirectly through joint
venture or co-ownership arrangements or other partnership or investment
entities.
“PROSPECTUS” means the same as that term is defined in Section 2(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 256 of the general rules and regulations under the Securities
Act, or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling REIT Shares to the
public.
“REAL PROPERTY” means land, rights in land (including leasehold interests), and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.
“RECEIVED REIT SHARES” has the meaning set forth in Section 6.10(b) hereof.
“REDEMPTION” has the meaning set forth in Section 8.5(a) hereof.
“REDEMPTION PRICE” means the Value of the REIT Shares Amount as of the end of
the Specified Redemption Date.
“REDEMPTION RIGHT” has the meaning set forth in Section 8.5(a) hereof.
“REGULATIONS” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
“REGULATORY ALLOCATIONS” has the meaning set forth in Section 5.1(j) hereof.
“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that qualifies as a real estate investment trust
under Sections 856 through 860 of the Code, and any successor or other
provisions of the Code relating to real estate investment trusts (including
provisions as to the attribution of ownership of beneficial interests therein)
and the regulations promulgated thereunder.
“REIT SHARE” means a common share of beneficial interest in the General Partner
(or successor entity, as the case may be), including Class AX REIT Shares, Class
D REIT Shares,


11

--------------------------------------------------------------------------------



Class I REIT Shares, Class IX REIT Shares, Class JX REIT Shares, Class S REIT
Shares, Class T REIT Shares and Class TX REIT Shares.
“REIT SHARES AMOUNT” means, with respect to Tendered Units of a Class, a number
of REIT Shares of the corresponding REIT Share Class equal to the product of the
number of Partnership Units of such Class offered for exchange by a Tendering
Party, multiplied by the Conversion Factor, as adjusted to and including the
Specified Redemption Date; provided that in the event the General Partner issues
to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares of such Class, or any other securities or property (collectively,
the “rights”), and the rights have not expired at the Specified Redemption Date,
then the REIT Shares Amount shall also include the rights issuable to a holder
of the REIT Shares.
“RELATED PARTY” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).
“SAFE HARBOR” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“SAFE HARBOR ELECTION” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43, issued on May 19, 2005.
“SAFE HARBOR REGULATION” means Proposed Treasury Regulations Section 1.83-3(l)
issued on May 19, 2005.
“SECURITIES ACT” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
“SERVICE” means the United States Internal Revenue Service.
“SPECIAL OP UNITS” means units of a series of Partnership Interests, designated
as Special OP Units, issued pursuant to Section 4.1, which interest is intended
to be a profits interest within the meaning of Revenue Procedure 93-27 and any
successor pronouncements. The holder of the Special OP Units shall have the same
rights and preferences as a holder of a Partnership Unit under this Agreement
that is a Limited Partner except as otherwise set forth in this Agreement.
“SPECIAL OP UNITHOLDER” means Hines Global REIT II Advisors LP.


12

--------------------------------------------------------------------------------



“SPECIFIED REDEMPTION DATE” means the first business day of the month that is at
least sixty (60) Business Days after the receipt by the General Partner of the
Notice of Redemption.
“SUBSIDIARY” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“SUBSIDIARY PARTNERSHIP” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.
“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.
“SUCCESSOR ENTITY” has the meaning set forth in the definition of “Conversion
Factor” contained herein.
“SURVIVOR” has the meaning set forth in Section 7.1(d) hereof.
“TAX MATTERS PARTNER” has the meaning set forth in Section 10.5(a) hereof.
“TENDERED UNITS” has the meaning set forth in Section 8.5(a) hereof.
“TENDERING PARTY” has the meaning set forth in Section 8.5(a) hereof.
“TOTAL RETURN” means, for any period since the end of the prior calendar year
the sum of: (i) all distributions accrued or paid (without duplication) on the
Partnership Units outstanding at the end of such period since the beginning of
the then-current calendar year plus (ii) the change in aggregate NAV of such
Partnership Units since the beginning of such year, before giving effect to (x)
changes resulting solely from the proceeds of issuances of Partnership Units,
(y) any allocation or accrual to the Performance Allocation and (z) any
applicable distribution and stockholder servicing fee expenses (including any
payments made to the General Partner for payment of such expenses). For the
avoidance of doubt, the calculation of Total Return will (i) include any
appreciation or depreciation in the NAV of Partnership Units issued during the
then-current calendar year but (ii) exclude the proceeds from the initial
issuance of such Partnership Units. In addition, with respect to a year in which
a Liquidity Event occurs, the change in the aggregate NAV of the Partnership
Units outstanding will be deemed to equal the difference between the aggregate
NAV of such Partnership Units at the beginning of the year and the aggregate
value of such Partnership Units determined in connection with such Liquidity
Event.
“TRANSACTION” has the meaning set forth in Section 7.1(c) hereof.
“TRANSFER” has the meaning set forth in Section 9.2(a) hereof.


13

--------------------------------------------------------------------------------



“VALUE” means, for any Class of REIT Shares: (i) if such Class of REIT Shares
are Listed, the average closing price per share for the previous 30 trading
days, or (ii) if such Class of REIT Shares are not Listed, the NAV per REIT
Share for REIT Shares of that Class.
“VALUATION POLICY” means the valuation policy adopted by the valuation committee
of the board of directors of the General Partner, as amended from time to time.


14

--------------------------------------------------------------------------------




ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1    Formation. The Partnership was formed as a limited partnership pursuant
to the Act and all other pertinent laws of the State of Delaware, for the
purposes and upon the terms and conditions set forth in this Agreement.

2.2    Name, Office and Registered Agent. The name of the Partnership is Hines
Global REIT II Properties LP, a Delaware limited partnership. The specified
office and place of business of the Partnership shall be 2800 Post Oak Blvd.,
Suite 5000 Houston, TX 77056-6118. The General Partner may at any time change
the location of such office, provided the General Partner gives notice to the
Partners of any such change. The name and address of the Partnership’s
registered agent is The Corporation Trust Company, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.

2.3    Partners.
(a)    The General Partner of the Partnership is Hines Global Income Trust,
Inc., a Maryland corporation. Its principal place of business is the same as
that of the Partnership.
(b)    The Limited Partners are those Persons identified as Limited Partners
on Exhibit A hereto, as amended from time to time.

2.4    Term and Dissolution.
(a)    The term of the Partnership shall continue in full force and effect until
the first to occur of any of the following events:
(i)    The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, removal or withdrawal of a General Partner unless the business of
the Partnership is continued pursuant to Section 7.3(b) hereof;
(ii)    The passage of ninety (90) days after the sale or other disposition of
all or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or
(iii)    The election by the General Partner that the Partnership should be
dissolved.
(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b) hereof), the General Partner
(or its trustee, receiver, successor or legal representative) shall amend or
cancel any Certificate(s) and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section


15

--------------------------------------------------------------------------------



5.7 hereof. Notwithstanding the foregoing, the liquidating General Partner may
either (i) defer liquidation of, or withhold from distribution for a reasonable
time, any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.

2.5    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.6    Certificates Describing Partnership Units and Special OP Units. At the
request of a Limited Partner, the General Partner, at its option, may issue (but
in no way is obligated to issue) a certificate summarizing the terms of such
Limited Partner’s interest in the Partnership, including the number of
Partnership Units (and, if applicable the Special OP Units), as of the date of
such certificate. Any such certificate (i) shall be in form and substance as
approved by the General Partner, (ii) shall not be negotiable and (iii) shall
bear a legend to the following effect:
“This certificate is not negotiable. The Partnership Units and Special OP Units
represented by this certificate are governed by and transferable only in
accordance with the provisions of the Fifth Amended and Restated Limited
Partnership Agreement of Hines Global REIT II Properties LP, as amended from
time to time.”

ARTICLE 3

BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, and in a manner such that the General Partner will
not be subject to any taxes under Section 857 or 4981 of the Code, (ii) to enter
into any partnership, joint venture, co-ownership or other similar arrangement
to engage in any of the foregoing or the ownership of interests in any entity
engaged in any of the foregoing and (iii) to do anything necessary or incidental
to the foregoing. In connection with the foregoing, and without limiting the
General Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as a REIT, the Partners acknowledge that the General Partner intends
to qualify as a REIT for federal income tax purposes and upon such qualification
the avoidance of income and excise taxes on the General Partner inures to the
benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under the Charter. The General Partner on behalf of the
Partnership shall also be empowered to do any and all acts and things necessary
or prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” for purposes of Section 7704 of the Code.


16

--------------------------------------------------------------------------------




ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1    Capital Contributions. The General Partner and the Original Limited
Partner have made capital contributions to the Partnership in exchange for the
Partnership Interests set forth opposite their names on Exhibit A, as such
Exhibit may be amended from time to time. The Partners shall own Partnership
Units of the Class or series and in the amounts set forth in Exhibit A and shall
have a Percentage Interest in the Partnership as set forth in Exhibit A, which
Percentage Interest shall be adjusted in Exhibit A from time to time by the
General Partner to the extent necessary to reflect accurately exchanges,
Redemptions, Capital Contributions, the issuance of additional Partnership Units
or similar events having an effect on a Partner’s Percentage Interest.

4.2    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.2.
(a)    Issuances of Additional Partnership Interests.
(i)     General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of
Partnership Units for any Partnership purpose at any time or from time to time,
to the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partners, including but not limited to Partnership Units issued in
connection with the issuance of REIT Shares or other interests in the General
Partner, Class I Units issued to the Special OP Unitholder in lieu of payments
or distributions of the Performance Allocation, Class I Units issued to the
Advisor in lieu of cash asset management fees pursuant to the Advisory Agreement
and Partnership Units in connection with acquisitions of properties. No
additional Partnership Interests shall be issued in connection with any amounts
paid to the Partnership which are generated from the operation or sale of a
property or interest therein acquired either directly or indirectly by the
General Partner in whole or in part with the proceeds from an Asset Acquisition
Distribution, an Asset Acquisition Redemption or an Asset Acquisition
Contribution (“General Partner Property”). The Partners agree that solely for
Federal income tax purposes, the General Partner Property shall be treated as
being owned by the Partnership. In applying the preceding sentence, and for
purposes of this Agreement, in the case of property that consists of equity
interests in an entity which is classified for Federal income tax purposes as a
corporation (or which would be classified as a corporation for Federal income
tax purposes but for the application of Section 856(i) of the Code), other than
a corporation for which a valid election is in effect to be treated as a taxable
REIT subsidiary of the General Partner within the meaning of Section 856(l) of
the Code, the assets of such entity (and, for the avoidance of doubt, not the
equity interests in the entity), together with liabilities associated with such
assets, shall be General Partner Property, and the General Partner shall cause
such entity to pay General Partner Property Amounts to the Partnership in the
manner


17

--------------------------------------------------------------------------------



provided in Section 4.2(a)(ii). Any additional Partnership Interests issued may
be issued in one or more Classes (including the Classes specified in this
Agreement or any other Classes), or one or more series of any of such Classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to Limited Partnership Interests, all as shall be determined by the
General Partner in its sole and absolute discretion and without the approval of
any Limited Partner, subject to Delaware law, including, without limitation,
(i) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such Class or series of Partnership Interests; (ii) the right of
each such Class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such Class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided,
however, that no additional Partnership Interests shall be issued to the General
Partner unless:
(1)    (A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other interests in the General Partner, which shares
or interests have designations, preferences and other rights, all such that the
economic interests are substantially similar to the designations, preferences
and other rights of the additional Partnership Interests issued to the General
Partner by the Partnership in accordance with this Section 4.2 (without limiting
the foregoing, for example, the Partnership shall issue Partnership Interests
consisting of Class AX Units to the General Partner in connection with the
issuance of Class AX REIT Shares, shall issue Partnership Interests consisting
of Class D Units to the General Partner in connection with the issuance of Class
D REIT Shares, shall issue Partnership Interests consisting of Class I Units to
the General Partner in connection with the issuance of Class I REIT Shares,
shall issue Partnership Interests consisting of Class IX Units to the General
Partner in connection with the issuance of Class IX REIT Shares, shall issue
Partnership Interests consisting of Class JX Units to the General Partner in
connection with the issuance of Class JX REIT Shares, shall issue Partnership
Interests consisting of Class S Units to the General Partner in connection with
the issuance of Class S REIT Shares, shall issue Partnership Interests
consisting of Class T Units to the General Partner in connection with the
issuance of Class T REIT Shares, and shall issue Partnership Interests
consisting of Class TX Units to the General Partner in connection with the
issuance of Class TX REIT Shares) and (B) the General Partner shall make a
Capital Contribution to the Partnership in an amount equal to the proceeds
raised in connection with the issuance of such shares of stock of or other
interests in the General Partner;
(2)    the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or
(3)    the additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.


18

--------------------------------------------------------------------------------



(ii)    Upon Issuance of Additional Securities. The General Partner shall not
issue any Additional Securities other than to all holders of REIT Shares, unless
(A) the General Partner shall cause the Partnership to issue to the General
Partner, as the General Partner may designate, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the Additional Securities, and
(B) the General Partner contributes the proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership (without limiting the foregoing, for example, the Partnership shall
issue Limited Partnership Interests consisting of Class AX Units to the General
Partner in connection with the issuance of Class AX REIT Shares, shall issue
Partnership Interests consisting of Class D Units to the General Partner in
connection with the issuance of Class D REIT Shares, shall issue Partnership
Interests consisting of Class I Units to the General Partner in connection with
the issuance of Class I REIT Shares, shall issue Partnership Interests
consisting of Class IX Units to the General Partner in connection with the
issuance of Class IX REIT Shares, shall issue Partnership Interests consisting
of Class JX Units to the General Partner in connection with the issuance of
Class JX REIT Shares, shall issue Partnership Interests consisting of Class S
Units to the General Partner in connection with the issuance of Class S REIT
Shares, shall issue Partnership Interests consisting of Class T Units to the
General Partner in connection with the issuance of Class T REIT Shares and shall
issue Limited Partnership Interests consisting of Class TX Units to the General
Partner in connection with the issuance of Class TX REIT Shares); provided,
however, that the General Partner is allowed to issue Additional Securities and
use the proceeds from such issuance (“Asset Acquisition Contributions”) in
connection with an acquisition of a General Partner Property and any Asset
Acquisition Contributions are not required to be contributed to the Partnership.
As indicated above, the Partners agree that for Federal income tax purposes,
General Partner Property (and all associated items of income, gain, loss and
deduction) will be treated as being owned by the Partnership and, as such, the
General Partner agrees to transfer to the Partnership any amounts it receives
from the operation and/or disposition of General Partner Property (“General
Partner Property Amounts”) and all General Partner Property Amounts shall then
be paid by the Partnership in accordance with Section 5.2(b) of this Agreement.
Without limiting the foregoing, the General Partner is expressly authorized to
issue Additional Securities for less than fair market value, and to cause the
Partnership to issue to the General Partner corresponding Partnership Interests,
so long as (x) the General Partner concludes in good faith that such issuance is
in the best interests of the General Partner and the Partnership, including
without limitation, the issuance of REIT Shares and corresponding Partnership
Units pursuant to an employee share purchase plan providing for employee
purchases of REIT Shares at a discount from fair market value or employee stock
options that have an exercise price that is less than the fair market value of
the REIT Shares, either at the time of issuance or at the time of exercise, and
(y) the General Partner contributes all proceeds from such issuance to the
Partnership.
(b)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares.
Except as otherwise permitted hereunder, in connection with any and all
issuances of REIT Shares, the General Partner shall make Capital Contributions
to the Partnership of the proceeds therefrom, provided that if the proceeds
actually received and contributed by the General Partner are less than the gross
proceeds of such issuance as a result of any underwriter’s discount or other
expenses paid


19

--------------------------------------------------------------------------------



or incurred in connection with such issuance, then the General Partner shall be
deemed to have made Capital Contributions to the Partnership in the aggregate
amount of the gross proceeds of such issuance and the Partnership shall be
deemed simultaneously to have paid such offering expenses in accordance
with Section 6.5 hereof and in connection with the required issuance of
additional Partnership Units to the General Partner for such Capital
Contributions pursuant to Section 4.2(a) hereof, and any such expenses shall be
allocable solely to the Class of Partnership Units issued to the General Partner
at such time.

4.3    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise, provided,
however, that the Partnership may not borrow money from its Affiliates, unless a
majority of the Directors of the General Partner (including a majority of
Independent Directors) not otherwise interested in such transaction approve the
transaction as being fair, competitive, and commercially reasonable and no less
favorable to the Partnership than comparable loans between unaffiliated parties.

4.4    Capital Accounts.
(a)    A separate capital account (each a “Capital Account”) shall be maintained
for each Partner in accordance with the rules of Treasury Regulations Section
1.704-1(b)(2)(iv), and this Section 4.4 and Article 5 shall be interpreted and
applied in a manner consistent therewith. Whenever the Partnership would be
permitted to adjust the Capital Accounts of the Partners pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership
property, the Partnership may so adjust the Capital Accounts of the Partners. In
the event that the Capital Accounts of the Partners are adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Partnership property, (i) the Capital Accounts of the Partners shall be adjusted
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property, (ii) the Partners’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the book value of the
Partnership property shall be treated as income, gain, deduction and/or loss for
purposes of applying the allocation provisions of Article 5. In the event that
Code Section 704(c) applies to Partnership property, the Capital Accounts of the
Partners shall be adjusted in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion, amortization
and gain and loss, as computed for book purposes, with respect to such property.
(b)    Notwithstanding any provision herein to the contrary, any fees, expenses
or other costs of the Partnership that are required to be paid by the General
Partner without reimbursement and that are required to be treated as capital
contributions to the Partnership for


20

--------------------------------------------------------------------------------



purposes of the Treasury Regulations promulgated under Section 704(b) of the
Code, shall be added to the balance of the General Partner’s Capital Account.

4.5    Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease. If the Partners’ Percentage Interests are
adjusted pursuant to this Section 4.5, the net profits and net losses (and items
thereof) for the taxable year in which the adjustment occurs shall be allocated
between the part of the year ending on the day when the Partnership’s property
is revalued by the General Partner and the part of the year beginning on the
following day either (i) as if the taxable year had ended on the date of the
adjustment or (ii) based on the number of days in each part. The General
Partner, in its sole and absolute discretion, shall determine which method shall
be used to allocate net profits and net losses (or items thereof) for the
taxable year in which the adjustment occurs. The allocation of net profits and
net losses (or items thereof) for the earlier part of the year shall be based on
the Percentage Interests before adjustment, and the allocation of net profits
and net losses (or items thereof) for the later part shall be based on the
adjusted Percentage Interests.

4.6    No Interest On Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.7    Return Of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.8    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.




21

--------------------------------------------------------------------------------




ARTICLE 5

PROFITS AND LOSSES; DISTRIBUTIONS

5.1    Allocation of Profit and Loss.
(a)    Intentionally Omitted.
(b)    General Partner Gross Income Allocation. There shall be specially
allocated to the General Partner an amount of (i) first, items of Partnership
income and (ii) second, items of Partnership gain during each fiscal year or
other applicable period, before any other allocations are made hereunder, in an
amount equal to the excess, if any, of (A) the cumulative distributions made to
the General Partner under Section 6.5(b) hereof, other than distributions which
would properly be treated as “guaranteed payments” or which are attributable to
the reimbursement of expenses which would properly be deductible by the
Partnership, over (B) the cumulative allocations of Partnership income and gain
to the General Partner under this Section 5.1(b).
(c)    General Allocations. Items of income, gain, credit, loss and deduction of
the Partnership for each fiscal year or other applicable period, other than any
such items allocated under Section 5.1(b), shall be allocated among the Partners
in a manner that will, as nearly as possible (after giving effect to the
allocations under Sections 5.1(b), 5.1(d), 5.1(e), 5.1(f), 5.1(h), 5.1(i),
5.1(j) and 5.3) cause the Capital Account balance of each Partner at the end of
such fiscal year or other applicable period to equal (i) the amount of the
hypothetical distribution that such Partner would receive if the Partnership
were liquidated on the last day of such period and all assets of the
Partnership, including cash, were sold for cash equal to their Carrying Value,
taking into account any adjustments thereto for such period, all liabilities of
the Partnership were satisfied in full in cash according to their terms (limited
with respect to each nonrecourse liability to the Carrying Value of the assets
securing such liability) and the remaining cash proceeds (after satisfaction of
such liabilities) were distributed in full pursuant to Section 5.2, minus
(ii) the sum of such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain and the amount, if any and without duplication,
that the Partner would be obligated to contribute to the capital of the
Partnership, all computed as of the date of the hypothetical sale of assets.
Notwithstanding the foregoing, the General Partner may make such allocations as
it deems reasonably necessary to give economic effect to the provisions of this
Agreement, taking into account facts and circumstances as the General Partner
deems reasonably necessary for this purpose.
(d)    Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704-2(b)(1)
shall be allocated in accordance with the Partners’ respective Percentage
Interests, (ii) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(i)(2) shall be
allocated to the Partner that bears the “economic risk of loss” with respect to
the liability to which such deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance


22

--------------------------------------------------------------------------------



with Regulations Section 1.704-2(f) and the ordering rules contained in
Regulations Section 1.704-2(j), and (iv) if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain within the meaning of Regulations
Section 1.704-2(i)(4) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704-(2)(g), items of gain and
income shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations
Section 1.704-2(j). A Partner’s “interest in partnership profits” for purposes
of determining its share of the excess nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.
(e)    Qualified Income Offset. If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). This Section 5.1(e) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith. After the occurrence of an
allocation of income or gain to a Partner in accordance with
this Section 5.1(e), to the extent permitted by Regulations Section 1.704-1(b),
items of expense or loss shall be allocated to such Partner in an amount
necessary to offset the income or gain previously allocated to such Partner
under this Section 5.1(e).
(f)    Capital Account Deficits. Loss (or items of loss) shall not be allocated
to a Limited Partner to the extent that such allocation would cause or increase
a deficit in such Partner’s Capital Account at the end of any fiscal year (after
reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5). Any net loss in excess of that
limitation shall be allocated to the General Partner. After the occurrence of an
allocation of net loss to the General Partner in accordance with this
Section 5.1(f), to the extent permitted by Regulations Section 1.704-1(b),
profit shall be allocated to such Partner in an amount necessary to offset the
net loss previously allocated to such Partner under this Section 5.1(f).
(g)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of profit and loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of profit and loss between the
transferor and the transferee Partner.


23

--------------------------------------------------------------------------------



(h)    Special Allocations of Class-Specific Items. To the extent that any items
of income, gain, loss or deduction of the General Partner are allocable to a
specific Class or Classes of REIT Shares as provided in the Prospectus,
including, without limitation, Distribution and Stockholder Servicing Fees, such
items, or an amount equal thereto, shall be specially allocated to the Class or
Classes of Partnership Units corresponding to such Class or Classes of REIT
Shares.
(i)    Tax Allocations. All items of income, gain, loss, deduction and credit of
the Partnership shall be allocated among the Partners for federal, state and
local income tax purposes consistent with the manner that the corresponding
constituent items of profit and loss shall be allocated among the Partners
pursuant to this Agreement in the manner determined by the General Partner,
except as may otherwise be provided herein or by the Code. Notwithstanding the
foregoing, the General Partner may make such allocations as it deems reasonably
necessary to give economic effect to the provisions of this Agreement, taking
into account facts and circumstances as the General Partner deems reasonably
necessary for this purpose.
(j)    Curative Allocations. The allocations set forth in Sections 5.1(d),
5.1(e) and 5.1(f) of this Agreement (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Regulations. The General Partner is
authorized to offset all Regulatory Allocations either with other Regulatory
Allocations or with special allocations of other items of Partnership income,
gain, loss or deduction pursuant to this Section 5.1(i). Therefore,
notwithstanding any other provision of this Section 5.1 (other than the
Regulatory Allocations), the General Partner shall make such offsetting special
allocations of Partnership income, gain, loss or deduction in whatever manner it
deems appropriate so that, after such offsetting allocations are made, each
Partner’s Capital Account is, to the extent possible, equal to the Capital
Account balance such Partner would have had if the Regulatory Allocations were
not part of this Agreement and all Partnership items were allocated pursuant
to Sections 5.1(a), 5.1(b), 5.1(c), 5.1(g) and 5.1(h).


24

--------------------------------------------------------------------------------




5.2    Distribution of Cash.
(a)    The Partnership may distribute cash on a monthly (or, at the election of
the General Partner, more or less frequent) basis, in an amount determined by
the General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such month (or other
distribution period) in accordance with Section 5.2(b).
(b)    Except for distributions pursuant to Section 5.6 in connection with an
Asset Acquisition Distribution and Section 5.7 in connection with the
dissolution and liquidation of the Partnership and subject to the provisions
of Sections 5.2(c), 5.2(d), 5.2(e), 5.3 and 5.5, all distributions of cash shall
be made to the Partners in amounts proportionate to the aggregate NAV of the
Partnership Units held by the respective Partners on the Partnership Record
Date, except that the amount distributed per Partnership Unit of any Class may
differ from the amount per Partnership Unit of another Class on account of
differences in Class-specific expense allocations with respect to REIT Shares as
described in the Prospectus (and of corresponding special allocation among
Classes of Partnership Units in accordance with Section 5.1(h) hereof) or for
other reasons as determined by the board of directors of the General Partner.
Any such differences shall correspond to differences in the amount of
distributions per REIT Share for REIT Shares of different Classes, with the same
adjustments being made to the amount of distributions per Partnership Unit for
Partnership Units of a particular Class as are made to the distributions per
REIT Share by the General Partner with respect to REIT Shares having the same
Class designation.
(c)    Notwithstanding the foregoing, so long as the Advisory Agreement has not
been terminated (including by means of non-renewal), the Special OP Unitholder
shall be entitled to a distribution (the “Performance Allocation”), promptly
following the end of each year (which shall accrue on a monthly basis) in an
amount equal to:
(i)    First, if the Total Return for the applicable period exceeds the sum of
(i) the Hurdle Amount for that period and (ii) the Loss Carryforward Amount (any
such excess, “Excess Profits”), 100% of such Excess Profits until the total
amount allocated to the Special OP Unitholder equals 12.5% of the sum of (x) the
Hurdle Amount for that period and (y) any amount distributed to the Special OP
Unitholder pursuant to this clause; and


(ii)    Second, to the extent there are remaining Excess Profits, 12.5% of such
remaining Excess Profits.


Any amount by which Total Return falls below the Hurdle Amount and that does not
constitute Loss Carryforward Amount will not be carried forward to subsequent
periods.


With respect to all Partnership Units that are repurchased at the end of any
month in connection with repurchases of REIT Shares pursuant to the General
Partner’s share redemption program, the Special OP Unitholder shall be entitled
to such Performance Allocation in an amount calculated as described above
calculated in respect of the portion of the year for which such Partnership
Units were outstanding, and proceeds for any such Partnership Unit repurchase
will be reduced by the amount of any such Performance Allocation.


25

--------------------------------------------------------------------------------





Distributions on the Performance Allocation may be payable in cash or Class I
Units at the election of the Special OP Unitholder. If the Special OP Unitholder
elects to receive such distributions in Class I Units, the Special OP Unitholder
will receive the number of Class I Units that results from dividing the
Performance Allocation by the NAV per Class I Unit at the time of such
distribution. If the Special OP Unitholder elects to receive such distributions
in Class I Units, the Special OP Unitholder may request the Partnership to
redeem such Class I Units from the Special OP Unitholder at any time thereafter
pursuant to Section 8.5; subject to any monthly and quarterly volume limitations
of the General Partner’s share redemption program described in the Prospectus.


The measurement of the change in NAV Per Unit for the purpose of calculating the
Total Return is subject to adjustment by the board of directors of the General
Partner to account for any dividend, split, recapitalization or any other
similar change in the Partnership’s capital structure or any distributions that
the board of directors of the General Partner deems to be a return of capital if
such changes are not already reflected in the Partnership’s net assets.


The Special OP Unitholder will not be obligated to return any portion of the
Performance Allocation paid due to the subsequent performance of the
Partnership.


In the event the Advisory Agreement is terminated (including by means of
non-renewal), the Special OP Unitholder will be allocated any accrued
Performance Allocation with respect to all Partnership Units as of the date of
such termination.


(d)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445, 1446, 1471, 1472 and
3406 of the Code. To the extent that the Partnership is required to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner equals or exceeds the amount required to be withheld by the
Partnership, the amount withheld shall be treated as a distribution of cash in
the amount of such withholding to such Partner, or (ii) if the actual amount to
be distributed to the Partner is less than the amount required to be withheld by
the Partnership, the actual amount shall be treated as a distribution of cash in
the amount of such withholding and the additional amount required to be withheld
shall be treated as a loan (a “Partnership Loan”) from the Partnership to the
Partner on the day the Partnership pays over such amount to a taxing authority.
A Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the


26

--------------------------------------------------------------------------------



Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner. Any amounts treated as a Partnership Loan or a General Partner Loan
pursuant to this Section 5.2(c) shall bear interest at the lesser of (i) the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, or (ii) the
maximum lawful rate of interest on such obligation, such interest to accrue from
the date the Partnership or the General Partner, as applicable, is deemed to
extend the loan until such loan is repaid in full.
(e)    In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged.

5.3    REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to make shareholder distributions that
will allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.

5.4    No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.5    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article 5, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

5.6    Asset Acquisition Distributions. Notwithstanding any of the provisions of
this Article 5, to the extent the General Partner has made Capital Contributions
to the Partnership of the proceeds from the issuance of Additional Securities
pursuant to Section 4.2(a)(ii) hereof or the Partnership has borrowed funds or
otherwise has funds available for real estate related acquisitions, and it is
determined by the General Partner that (i) the General Partner should acquire a
General Partner Property and (ii) funds are needed in order for the General
Partner to acquire a General Partner Property, then the General Partner shall
elect to receive such funds from the Partnership and the Partnership shall pay
such funds to the General Partner either as an Asset Acquisition Distribution
under this Section 5.6 or as an Asset Acquisition Redemption under Section 8.4.

5.7    Distributions Upon Liquidation. Immediately before liquidation of the
Partnership, Class D Units will automatically convert to Class I Units at the
Class D Conversion Rate, Class IX Units will automatically convert to Class JX
Units at the Class IX Conversion Rate,


27

--------------------------------------------------------------------------------



Class S Units will automatically convert to Class I Units at the Class S
Conversion Rate, Class T Units will automatically convert to Class I Units at
the Class T Conversion Rate, and Class TX Units will automatically convert into
Class AX Units at the Class TX Conversion Rate. Upon liquidation of the
Partnership, after payment of, or adequate provision for, debts and obligations
of the Partnership, including any Partner loans, and after payment of any
accrued Performance Allocation to the Special OP Unitholder, any remaining
assets of the Partnership shall be distributed to all Partners in proportion to
their respective positive Capital Account balances, determined after taking into
account all allocations required to be made pursuant to Section 5.1 hereof and
all prior distributions made pursuant to this Article 5, in compliance with
Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2). Notwithstanding any other
provision of this Agreement, the amount by which the value, as determined in
good faith by the General Partner, of any property other than cash to be
distributed in kind to the Partners exceeds or is less than the Carrying Value
of such property shall, to the extent not otherwise recognized by the
Partnership, be taken into account in computing net profit and net loss of the
Partnership (or items thereof) for purposes of crediting or charging the Capital
Accounts of, and distributing proceeds to, the Partners, pursuant to this
Agreement. To the extent deemed advisable by the General Partner, appropriate
arrangements (including the use of a liquidating trust) may be made to assure
that adequate funds are available to pay any contingent debts or obligations.

5.8    Substantial Economic Effect. It is the intent of the Partners that the
allocations of net profit and net loss (and items thereof) under this Agreement
have substantial economic effect (or be consistent with the Partners’ interests
in the Partnership in the case of the allocation of losses attributable to
nonrecourse debt) within the meaning of Section 704(b) of the Code as
interpreted by the Regulations promulgated pursuant thereto. Article 5 and other
relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

ARTICLE 6

RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER

6.1    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
(i)    to acquire, purchase, own, operate, lease, dispose and exchange of any
Assets, that the General Partner determines are necessary or appropriate or in
the best interests of the business of the Partnership;
(ii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership;


28

--------------------------------------------------------------------------------



(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any Class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)    to borrow or lend money for the Partnership or the General Partner or in
connection with a General Partner Property, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;
(v)    to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;
(vi)    to guarantee or become a co-maker of indebtedness of the General Partner
or any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;
(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
(ix)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(x)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;


29

--------------------------------------------------------------------------------



(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;
(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xix)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
(xxi)    to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and
(xxiii)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates


30

--------------------------------------------------------------------------------



its REIT status) and to possess and enjoy all of the rights and powers of a
general partner as provided by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

6.2    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.3    Indemnification and Exculpation of Indemnitees.
(a)    The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Any indemnification
pursuant to this Section 6.3 shall be made only out of the assets of the
Partnership.
(b)    The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(c)    The indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(d)    The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability


31

--------------------------------------------------------------------------------



that may be asserted against or expenses that may be incurred by such Person in
connection with the Partnership’s activities, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
(e)    For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    Notwithstanding the foregoing, the Partnership may not indemnify or hold
harmless an Indemnitee for any liability or loss unless all of the following
conditions are met: (i) the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Partnership; (ii) the Indemnitee was acting on behalf of or performing
services for the Partnership; (iii) the liability or loss was not the result of
(A) negligence or misconduct, in the case that the Indemnitee is a director of
the General Partner (other than an Independent Director), the Advisor or an
Affiliate of the Advisor or (B) gross negligence or willful misconduct, in the
case that the Indemnitee is an Independent Director; and (iv) the
indemnification or agreement to hold harmless is recoverable only out of net
assets of the Partnership. In addition, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
Indemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which Securities were offered or sold as to indemnification for violations of
securities laws.

6.4    Liability of the General Partner.


32

--------------------------------------------------------------------------------



(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.
(b)    Each Limited Partner expressly acknowledges and agrees that whenever in
this Agreement the General Partner is permitted to take any action, make any
decision or determination or otherwise vote on or give its consent to any
action, the General Partner shall be entitled to exercise its sole and absolute
discretion in connection therewith after considering only such interests and
factors as it desires and, without limiting the generality of the foregoing, it
is specifically agreed and acknowledged that the General Partner in taking any
action or declining to take any action hereunder may consider exclusively its
own interests or the interests of its shareholders and shall have no duty or
obligation to consider the separate interests of or factors affecting the
Partnership or any other Partner (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners). The General Partner shall not be liable for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.
(c)    Subject to its obligations and duties as General Partner set forth
in Section 6.1 hereof, the General Partner may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.
(e)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
(f)     In accordance with Section 17-1101(d) of the Act, the Partners hereby
acknowledge and agree that the provisions of this Agreement, including the
provisions of this Article 6, to the extent they restrict or eliminate the
duties (including fiduciary duties) and liabilities relating


33

--------------------------------------------------------------------------------



thereto otherwise existing at law or in equity, replace completely and
absolutely such other duties (including fiduciary duties) and liabilities
relating thereto and further acknowledge and agree that the provisions of this
subsection (f) and the other provisions of this Article 6 are fundamental
elements to the agreement of the Partners to enter into this Agreement.

6.5    Reimbursement of General Partner.
(a)    Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Article 5 and Article 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the General Partner.

6.6    Outside Activities. Subject to (a) Section 6.8 hereof, (b) the Charter
and (c) any agreements entered into by the General Partner or its Affiliates
with the Partnership, a Subsidiary or any officer, director, employee, agent,
trustee, Affiliate or shareholder of the General Partner, the General Partner
shall be entitled to and may have business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities substantially similar or identical to those of the
Partnership. Neither the Partnership nor any of the Limited Partners shall have
any rights by virtue of this Agreement in any such business ventures, interests
or activities. None of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and the General
Partner shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
which, if presented to the Partnership or any Limited Partner, could be taken by
such Person.

6.7    Employment or Retention of Affiliates.
(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such


34

--------------------------------------------------------------------------------



terms and subject to such conditions as the General Partner deems are consistent
with this Agreement, applicable law and the REIT status of the General Partner.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.

6.8    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of any Asset, shall be conducted
through the Partnership or one or more Subsidiary Partnerships; provided,
however, that the General Partner is allowed to acquire General Partner Property
under Section 4.2(a)(ii) hereof.

6.9    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership or one or more Subsidiary Partnerships in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its commercially reasonable efforts to cause
beneficial and record title to such assets to be vested in the Partnership as
soon as reasonably practicable. All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which legal title to such Partnership assets is held.

6.10    Redemption and Exchanges of REIT Shares.
(a)    Redemptions. In the event the General Partner redeems any REIT Shares,
then the General Partner shall cause the Partnership to purchase from the
General Partner a number of Partnership Units having the same Class designation
as the Exchanged REIT Shares as determined based on the application of the
Conversion Factor on the same terms that the General Partner redeemed such REIT
Shares. Moreover, if the General Partner makes a cash tender offer or other
offer to acquire REIT Shares, then the General Partner shall cause the
Partnership to make a corresponding offer to the General Partner to acquire an
equal number of Partnership Units held by the General Partner that have the same
Class designation as the REIT Shares that are subject to the offer. In the event
any REIT Shares are redeemed by the General Partner pursuant to such offer, the
Partnership shall redeem an equivalent number of the General Partner’s
Partnership Units having the same Class designation as the redeemed REIT Shares
for an equivalent purchase price based on the application of the Conversion
Factor.
(b)    Exchanges. If the General Partner exchanges any REIT Shares of any Class
(“Exchanged REIT Shares”) for REIT Shares of a different Class (“Received REIT
Shares”), then


35

--------------------------------------------------------------------------------



the General Partner shall, and shall cause the Partnership to, exchange a number
of Partnership Units having the same Class designation as the Exchanged REIT
Shares, as determined based on the application of the Conversion Factor, for
Partnership Units having the same Class designation as the Received REIT Shares
on the same terms that the General Partner exchanged the Exchanged REIT Shares.
The exchange of Units shall occur automatically after the close of business on
the applicable date of the exchange of REIT Shares, as of which time the holder
of Class of Units having the same designation as the Exchanged REIT Shares shall
be credited on the books and records of the Partnership with the issuance, as of
the opening of business on the next day, of the applicable number of Units
having the same designation as the Received REIT Shares.

6.11    No Duplication of Fees or Expenses. The Partnership may not incur or be
responsible for any fee or expense (in connection with the Offering or
otherwise) that would be duplicative of fees and expenses paid by the General
Partner.

ARTICLE 7

CHANGES IN GENERAL PARTNER

7.1    Transfer of the General Partner’s Partnership Interest.
(a)    The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in, or in
connection with a transaction contemplated by, Sections 7.1(c), 7.1(d) or
7.1(e).
(b)    Intentionally omitted.
(c)    Except as otherwise provided in Section 6.4(b) or Section 7.1(d) or
7.1(e) hereof, the General Partner shall not engage in any merger, consolidation
or other combination with or into another Person or sale of all or substantially
all of its assets (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of control of the General Partner (a “Transaction”), unless:
(i)    the consent of Limited Partners holding more than 50% of the Percentage
Interests and the consent of the Special OP Unitholder is obtained;
(ii)    as a result of such Transaction all Limited Partners will receive for
each Partnership Unit of each Class (other than Special OP Units) an amount of
cash, securities, or other property equal to the product of the Conversion
Factor and the greatest amount of cash, securities or other property paid in the
Transaction to a holder of one REIT Share having the same Class designation as
the Partnership Unit in consideration of such REIT Share, provided that if, in
connection with the Transaction, a purchase, tender or exchange offer (“Offer”)
shall have been made to and accepted by the holders of more than 50% of the
outstanding REIT Shares, each holder of Partnership Units shall be given the
option to exchange its Partnership Units for the greatest amount of cash,
securities, or other property which a Limited Partner holding Partnership Units
would have received had it (A) exercised its Redemption Right and (B) sold,
tendered or exchanged


36

--------------------------------------------------------------------------------



pursuant to the Offer the REIT Shares received upon exercise of the Redemption
Right immediately prior to the expiration of the Offer; or
(iii)    the General Partner is the surviving entity in the Transaction and
either (A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive in exchange for their Partnership Units of
each Class (other than the Special OP Units), an amount of cash, securities, or
other property (expressed as an amount per REIT Share) that is no less than the
product of the Conversion Factor and the greatest amount of cash, securities, or
other property (expressed as an amount per REIT Share) received in the
Transaction by any holder of REIT Shares having the same Class designation as
the Partnership Units being exchanged.
(d)    Notwithstanding Section 7.1(c), the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
Conversion Factor for a Partnership Unit after any such merger or consolidation
so as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was
receivable upon such merger or consolidation by a holder of REIT Shares of each
Class or options, warrants or other rights relating thereto, and which a holder
of Partnership Units of any Class could have acquired had such Partnership Units
been exchanged immediately prior to such merger or consolidation. Such amendment
to this Agreement shall provide for adjustment to such method of calculation,
which shall be as nearly equivalent as may be practicable to the adjustments
provided for with respect to the Conversion Factor. The Survivor also shall in
good faith modify the definition of REIT Shares and make such amendments
to Section 8.5 hereof so as to approximate the existing rights and obligations
set forth in Section 8.5 as closely as reasonably possible. The above provisions
of this Section 7.1(d) shall similarly apply to successive mergers or
consolidations permitted hereunder.
(e)    Notwithstanding Section 7.1(c),
(i)    a General Partner may transfer all or any portion of its General
Partnership Interest to (A) a wholly-owned Subsidiary of such General Partner or
(B) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and
(ii)    the General Partner may engage in any transaction that is not required
to be submitted to the vote of the holders of the REIT Shares by (A) law or
(B) the rules of any national securities exchange on which one or more Classes
of REIT Shares are Listed.


37

--------------------------------------------------------------------------------




7.2    Admission of a Substitute or Additional General Partner A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:
(a)    the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 hereof in connection with such
admission shall have been performed;
(b)    if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(c)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel and the state or any other jurisdiction as may
be necessary) that (x) the admission of the person to be admitted as a
substitute or additional General Partner is in conformity with the Act and
(y) none of the actions taken in connection with the admission of such Person as
a substitute or additional General Partner will cause (i) the Partnership to be
classified other than as a partnership for federal tax purposes, or (ii) the
loss of any Limited Partner’s limited liability.

7.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to the sole remaining
General Partner (and its removal pursuant to Section 7.4(a) hereof) or the
death, withdrawal, deemed removal or dissolution of the sole remaining General
Partner (except that, if the sole remaining General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of a partner in, such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Partnership
shall be dissolved and terminated unless the Partnership is continued pursuant
to Section 7.3(b) hereof. The merger of the General Partner with or into any
entity that is admitted as a substitute or successor General Partner pursuant
to Section 7.2 hereof shall not be deemed to be the withdrawal, dissolution or
removal of the General Partner.
(b)    Following the occurrence of an Event of Bankruptcy as to the sole
remaining General Partner (and its removal pursuant to Section 7.4(a) hereof) or
the death, withdrawal, removal or dissolution of the sole remaining General
Partner (except that, if the sole remaining General Partner is, on the date of
such occurrence, a partnership, the withdrawal of, death, dissolution, Event of
Bankruptcy as to, or removal of a partner in, such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Limited
Partners, within ninety (90) days after such occurrence, may elect to continue
the business of the Partnership for the balance of the term specified


38

--------------------------------------------------------------------------------



in Section 2.4 hereof by selecting, subject to Section 7.2 hereof and any other
provisions of this Agreement, a substitute General Partner by consent of a
majority in interest of the Limited Partners. If the Limited Partners elect to
continue the business of the Partnership and admit a substitute General Partner,
the relationship with the Partners and of any Person who has acquired an
interest of a Partner in the Partnership shall be governed by this Agreement.

7.4    Removal of a General Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death or dissolution of, Event of
Bankruptcy as to, or removal of, a partner in, such partnership shall be deemed
not to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.
(b)    If a General Partner has been removed pursuant to this Section 7.4 and
the Partnership is continued pursuant to Section 7.3 hereof, such General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a majority in
interest of the Limited Partners in accordance with Section 7.3(b) hereof and
otherwise admitted to the Partnership in accordance with Section 7.2 hereof. At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Limited Partners within ten (10) days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Limited Partners each shall select an appraiser. Each such appraiser
shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest within thirty (30) days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than forty (40) days after the removal of the General Partner, shall select a
third appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than sixty
(60) days after the removal of the General Partner. In such case, the fair
market value of the removed General Partner’s General Partnership Interest shall
be the average of the two appraisals closest in value.
(c)    The General Partnership Interest of a removed General Partner, until
transfer under Section 7.4(b), shall be converted to that of a special Limited
Partner; provided, however, such removed General Partner shall not have any
rights to participate in the management and affairs of the Partnership, and
shall not be entitled to any portion of the income, expense, profit, gain or
loss allocations or cash distributions allocable or payable, as the case may be,
to the Limited Partners. Instead, such removed General Partner shall receive and
be entitled only to retain distributions or


39

--------------------------------------------------------------------------------



allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant
to Section 7.4(b).
(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.1    Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

8.2    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.

8.3    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.4    Ownership by Limited Partner of Corporate General Partner or Affiliate.
No Limited Partner shall at any time, either directly or indirectly, own any
stock or other interest in the General Partner or in any Affiliate thereof, if
such ownership by itself or in conjunction with other stock or other interests
owned by other Limited Partners would, in the opinion of counsel for the
Partnership, jeopardize the classification of the Partnership as a partnership
for federal tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.


40

--------------------------------------------------------------------------------




8.5    Redemption Right.
(a)    Subject
to Sections 8.5(b), 8.5(c), 8.5(d), 8.5(e), 8.5(f) and 8.6 hereof, the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner,
other than the General Partner (except as permitted below), shall, after holding
its Partnership Units for at least one year (which minimum holding period shall
not apply to the Original Limited Partner, the Advisor, and their Affiliates),
have the right (subject to the terms and conditions set forth herein) to require
the Partnership to redeem (a “Redemption”) all or a portion of the Partnership
Units (other than Special OP Units), held by such Limited Partner (such Units,
the “Tendered Units”), in exchange (a “Redemption Right”), alternatively, for
either REIT Shares having the same Class designation as the Partnership Units
subject to the Redemption Right or the Cash Amount, as determined by the General
Partner in its sole discretion. The consideration payable in respect of Tendered
Units shall be issued or paid, as the case may be, on the Specified Redemption
Date. Any Redemption Right shall be exercised pursuant to a Notice of Redemption
delivered to the Partnership (with a copy to the General Partner) by the Limited
Partner exercising the Redemption Right (the “Tendering Party”). No Limited
Partner, other than the Original Limited Partner, the Advisor and their
Affiliates, may deliver more than two Notices of Redemption during each calendar
year. A Limited Partner (other than the Original Limited Partner, the Advisor
and their Affiliates) may not exercise the Redemption Right for less than 1,000
Partnership Units or, if such Limited Partner holds less than 1,000 Partnership
Units, all of the Partnership Units held by such Partner. The Tendering Party
shall have no right, with respect to any Partnership Units so redeemed, to
receive any distribution paid with respect to Partnership Units if the record
date for such distribution is on or after the Specified Redemption Date.
Notwithstanding the foregoing, the Original Limited Partner, the Advisor and
their Affiliates shall be entitled to have all or a portion of their Partnership
Units redeemed pursuant to this Section 8.5 at any time irrespective of the
period the Partnership Units have been held by such Partner. The Partnership
shall redeem any such Partnership Units held by the Original Limited Partner,
the Advisor or their Affiliates for the Cash Amount unless the Board of
Directors of the General Partner determines that any such redemption for cash
would be prohibited by applicable law or this Agreement, in which case such
Partnership Units shall be redeemed for an amount of REIT Shares having the same
Class designation as the Tendered Units with an aggregate NAV equivalent to the
aggregate NAV of such Partnership Units. If the Tendering Party is the Original
Limited Partner, the Advisor or one of their Affiliates, and the Tendered Units
were not issued by the Partnership in lieu of payments or distributions of the
Performance Allocation or in lieu of cash asset management fees pursuant to the
Advisory Agreement, then the redemption of such Tendered Units shall not be
subject to the monthly and quarterly limitations of the General Partner’s share
redemption program described in the Prospectus. In addition, the General Partner
shall be entitled to have its Partnership Units redeemed for the Cash Amount (an
“Asset Acquisition Redemption”), at any time and under the circumstances
described in Section 5.6 hereof.
(b)    If the General Partner elects to cause the Tendered Units to be exchanged
for REIT Shares having the same Class designation as the Tendered Units rather
than the Cash Amount, then the Partnership shall direct the General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 8.5(b), in which case, (i) the General Partner, acting
as a distinct legal entity, shall assume directly the Partnership’s redemption
obligation


41

--------------------------------------------------------------------------------



with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption Right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
General Partner in exchange for REIT Shares. The percentage of the Tendered
Units which are to be so exchanged for REIT Shares (rather than the Cash Amount)
is referred to as the “Applicable Percentage.” In making such election to
exchange Tendered Units for cash or REIT Shares, the General Partner shall act
in a fair, equitable and reasonable manner that neither prefers one group or
class of Limited Partners over another nor discriminates against a group or
class of Limited Partners. If the General Partner determines to redeem any
Tendered Units for REIT Shares, rather than the Cash Amount, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the General Partner in exchange for a number of REIT Shares having the
same Class designation as the Tendered Units equal to the product of the REIT
Shares Amount and the Applicable Percentage. Such amount of REIT Shares having
the same Class designation as the Tendered Units shall be delivered by the
General Partner as duly authorized, validly issued, fully paid and nonassessable
REIT Shares, free of any pledge, lien, encumbrance or restriction, other than
the Ownership Limit (as calculated in accordance with the Charter) and other
restrictions provided in the Articles of Incorporation, the bylaws of the
General Partner, the Securities Act and relevant state securities or “blue sky”
laws. Notwithstanding the provisions of Section 8.5(a) and this Section 8.5(b),
the Tendering Parties shall have no rights under this Agreement that would
otherwise be prohibited under the Charter.
(c)    In connection with an exercise of Redemption Rights pursuant to
this Section 8.5, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(i)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
REIT Shares in excess of the Ownership Limit (or, if applicable the Excepted
Holder Limit);
(ii)    A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Redemption on the Specified Redemption Date; and
(iii)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required
by Section 8.5(c)(i) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own REIT Shares in violation of the
Ownership Limit (or, if applicable, the Excepted Holder Limit).
(iv)    Any other documents as the General Partner may reasonably require in
connection with the issuance of REIT Shares upon the exercise of the Redemption
Right.


42

--------------------------------------------------------------------------------



(d)    Any Cash Amount to be paid to a Tendering Party pursuant to
this Section 8.5 shall be paid on the Specified Redemption Date; provided,
however, that the General Partner may elect to cause the Specified Redemption
Date to be delayed for up to an additional 180 days to the extent required for
the General Partner to provide financing to be used to make such payment of the
Cash Amount, by causing the issuance of additional REIT Shares or otherwise.
Notwithstanding the foregoing, the General Partner agrees to use its
commercially reasonable efforts to cause the closing of the acquisition of
Tendered Units hereunder to occur as quickly as reasonably possible.
(e)    Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights to prevent, among other things,
(i) any person from owning shares in excess of the Ownership Limit and the
Excepted Holder Limit, (ii) the General Partner’s common stock from being owned
by less than 100 persons, (iii) the General Partner from being “closely held”
within the meaning of Section 856(h) of the Code, (iv) violations or what would
be likely to constitute a violation of any applicable federal or state
securities law, (v) violations of any provision of the General Partner’s Charter
or Bylaws and (vi) as and if deemed necessary to ensure that the Partnership
does not constitute a “publicly traded partnership” under Section 7704 of the
Code. If and when the General Partner determines that imposing such restrictions
is necessary, the General Partner shall give prompt written notice thereof to
each of the Limited Partners holding Partnership Units, which notice shall be
accompanied by a copy of an opinion of counsel to the Partnership which states
that, in the opinion of such counsel, restrictions are necessary in order to
avoid having the Partnership be treated as a “publicly traded partnership” under
Section 7704 of the Code.
(f)    A redemption fee may be charged (other than to the Original Limited
Partner, the Advisor, and their Affiliates) in connection with an exercise of
Redemption Rights pursuant to this Section 8.5.

ARTICLE 9

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1    Purchase for Investment.
(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of his Partnership Interest
is made as a principal for his account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.
(b)    Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth
in Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.


43

--------------------------------------------------------------------------------




9.2    Restrictions on Transfer of Limited Partnership Interests.
(a)    Subject to the provisions of Section 9.2(b) and 9.2(c), no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of his Limited Partnership Interest, or any of such Limited
Partner’s economic rights as a Limited Partner, whether voluntarily or by
operation of law or at judicial sale or otherwise (collectively, a “Transfer”)
without the prior consent of the General Partner, which consent may be granted
or withheld in its sole and absolute discretion; provided that each of the
Original Limited Partner, the Advisor and their Affiliates may transfer all or
any portion of its respective Partnership Units, or any of its economic rights
as a Limited Partner, to any of its Affiliates without the consent of the
General Partner. Any such purported transfer undertaken without such consent
shall be considered to be null and void ab initio and shall not be given effect.
The General Partner may require, as a condition of any Transfer to which it
consents, that the transferor assume all costs incurred by the Partnership in
connection therewith.
(b)    No Limited Partner may withdraw from the Partnership other than: (i) as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to
Section 9.5 below) of all of its Partnership Interest pursuant to
this Article 9, or (ii) pursuant to a redemption of all of its Partnership Units
pursuant to Section 8.5. Upon the permitted Transfer or redemption of all of a
Limited Partner’s Partnership Units and Special OP Units, if any, such Limited
Partner shall cease to be a Limited Partner.
(c)    Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), 9.2(e) and
9.2(f) below, a Limited Partner may not Transfer, without the prior consent of
the General Partner, which consent will not be unreasonably withheld, all or a
portion of its Partnership Interest to (i) a parent or parent’s spouse, natural
or adopted descendant or descendants, spouse of such descendant, or brother or
sister, or a trust created by such Limited Partner for the benefit of such
Limited Partner and/or any such person(s), of which trust such Limited Partner
or any such person(s) is a trustee, (ii) a corporation controlled by a Person or
Persons named in (i) above, or (iii) if the Limited Partner is an entity, its
beneficial owners.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).
(e)    No Transfer by a Limited Partner of its Partnership Interest, in whole or
in part, may be made to any Person if (i) in the opinion of legal counsel for
the Partnership, the transfer would result in the Partnership’s being treated as
an association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or
(iii) such transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code.


44

--------------------------------------------------------------------------------



(f)    No Transfer by a Limited Partner of any Partnership Interest may be made
to a lender to the Partnership or any Person who is related (within the meaning
of Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations
Section 1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.
(g)    Any Transfer in contravention of any of the provisions of
this Article 9 shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership.
(h)    Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion, and upon
the satisfactory completion of the following:
(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.
(iii)    The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth
in Section 9.1(b) hereof.
(iv)    If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.
(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.


45

--------------------------------------------------------------------------------



(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)    The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
(b)    For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4    Rights of Assignees of Partnership Interests.
(a)    Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.

9.5    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.


46

--------------------------------------------------------------------------------




9.6    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.

ARTICLE 10

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all Certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and amendments thereto and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

10.2    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time, determine
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).


47

--------------------------------------------------------------------------------




10.3    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4    Annual Tax Information and Report. Within seventy-five (75) days after
the end of each fiscal year of the Partnership, the General Partner shall
furnish to each person who was a Limited Partner at any time during such year
the tax information necessary to file such Limited Partner’s individual tax
returns as shall be reasonably required by law.

10.5    Tax Matters Partner; Tax Elections; Special Basis Adjustments.
(a)    The General Partner shall (i) for taxable years beginning on or before
December 31, 2017, be the "Tax Matters Partner" of the Partnership within the
meaning of Section 6231(a)(7) of the Code and (ii) for taxable years beginning
on or after January 1, 2018, act as or appoint the "Partnership Representative"
within the meaning of Section 6223(a) of the Code (as amended by the Bipartisan
Budget Act of 2015). As Tax Matters Partner or Partnership Representative, as
applicable, the General Partner (or its appointee) shall have the right and
obligation to take all actions authorized and required, respectively, by the
Code for the Tax Matters Partner or Partnership Representative. The General
Partner (or its appointee) shall have the right to retain professional
assistance in respect of any audit of the Partnership by the Service and all
out-of-pocket expenses and fees incurred by the General Partner (or its
appointee) on behalf of the Partnership as Tax Matters Partner or Partnership
Representative, as applicable, shall constitute Partnership expenses.
(b)    All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.
(c)    In the event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5 of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.

10.6    Reports to Limited Partners.
(a)    As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for


48

--------------------------------------------------------------------------------



such fiscal year, presented in accordance with generally accepted accounting
principles. The annual financial statements shall be audited by accountants
selected by the General Partner.
(b)    Any Partner shall further have the right to a private audit of the books
and records of the Partnership at the expense of such Partner, provided such
audit is made for Partnership purposes and is made during normal business hours.

10.7    Safe Harbor Election. The Partners agree that, in the event the Safe
Harbor Regulation is finalized, the Partnership shall be authorized and directed
to make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) agrees to comply with all requirements of the
Safe Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The Tax Matters Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election.

ARTICLE 11

AMENDMENT OF AGREEMENT; MERGER
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section
7.1(c)(ii) or 7.1(c)(iii), 7.1(d) or 7.1(e) hereof; provided, however, that the
following amendments and any other merger or consolidation of the Partnership
shall require the consent of Limited Partners holding more than 67% of the
Percentage Interests of the Limited Partners and the Special OP Unitholder:
(a)    any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section 7.4(d) or 7.1(d) hereof) in a
manner adverse to the Limited Partners;
(b)    any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to
Section 4.2 hereof; or
(c)    any amendment that would alter the Partnership’s allocations of profit
and loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.2 hereof; and any amendment
that would impose on any Limited Partner any obligation to make additional
Capital Contributions to the Partnership or otherwise alter such Limited
Partner’s right to receive distributions of cash or other property or
allocations of items of income, gain, deduction loss or credit shall require the
written consent of both the General Partner and any such Limited Partner. In
addition, any amendment to Section 8.5 shall require the consent of the Original
Limited Partner and the Special OP Unitholder, and any amendment to
this Article 11 shall require the written consent of all Partners.


49

--------------------------------------------------------------------------------




ARTICLE 12

GENERAL PROVISIONS

12.1    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth
in Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

12.2    Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.3    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.

12.4    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

12.5    Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.6    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.7    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.8    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for violation of federal or state securities laws shall not be
governed by this Section 12.9.


50

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Agreement, all as of the 6th day of March, 2018.
GENERAL PARTNER:
HINES GLOBAL INCOME TRUST, INC.
By:
/s/ Sherri W. Schugart
Name:
Sherri W. Schugart
Title:
President and Chief Executive Officer



LIMITED PARTNERS:
HINES GLOBAL REIT II ASSOCIATES LIMITED PARTNERSHIP
By:
/s/ Ryan T. Sims
Name:
Ryan T. Sims
Title:
Chief Financial Officer and Secretary



HINES GLOBAL REIT II ADVISORS LP
By:
Hines Global REIT II Advisors GP LLC
Its:
General Partner
 
 
By:
/s/ Charles M. Baughn
Name:
Charles M. Baughn
Title:
Manager









Signature page to Fifth Amended and Restated Limited Partnership Agreement

--------------------------------------------------------------------------------




EXHIBIT A
PARTNERS, CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
AS OF SEPTEMBER 30, 2017
General Partner and Limited Partners (other than the Special OP Unitholder)
Partner
Cash Contribution
Agreed Value of Non-Cash Capital Contribution
Partnership Units
Percentage Interest
 
 
 
 
 
GENERAL PARTNER:
 
 
 
 
Hines Global Income Trust, Inc.
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
$399,748,616.78
—
20,028,842.290 Class AX Units


20,684,136.414 Class TX Units


91,496.377 Class IX Units
99.95%
ORIGINAL LIMITED PARTNER:
 
 
 
 
Hines Global REIT II Associates Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
$190,000
—
21,111.111 Class AX Units
0.05%
TOTALS
$399,938,616.78
—
40,825,586.192 Units


100.00%



Special OP Unitholder
Hines Global REIT II Advisors LP
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118







--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
     In accordance with Section 8.5 of the Fifth Amended and Restated Limited
Partnership Agreement (the “Agreement”) of Hines Global REIT II Properties LP,
the undersigned hereby irrevocably (i) presents for
redemption                      Partnership Units in Hines Global REIT II
Properties LP in accordance with the terms of the Agreement and the Redemption
Right referred to in Section 8.5 thereof, (ii) surrenders such Partnership Units
and all right, title and interest therein, and (iii) directs that the Cash
Amount or REIT Shares Amount (as defined in the Agreement) as determined by the
General Partner deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if REIT Shares (as defined in the Agreement)
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.
Dated: ___________________ ___, _____


_________________________________
(Name of Limited Partner)


_________________________________
(Signature of Limited Partner)


_________________________________
(Mailing Address)


_________________________________
(City) (State) (Zip Code)


Signature Guaranteed by:
_________________________________


If REIT Shares are to be issued, issue to:
Name: _________________________________


Social Security
or Tax I.D. Number: ______________________







